DETAILED ACTION
Claim Rejections - 35 USC § 112
Rejections set forth previously under this section are withdrawn.

Claim Objections
Claims 27-29 are objected to because of the following informalities:  A plain weave fabric (the most common type of woven fabric) generally has fibers in a first direction and fibers in a second direction.  The term “orthogonal” in claim 28 generally means “perpendicular” or “at right angles”.  In a plain weave fabric where woven fabrics having fibers in two directions are arranged orthogonally, this claim appears to simply require four layers (two from the first orientation and two from the second orientation) all having fibers oriented in the same direction.  Applicant is invited to contact the Examiner if this is not what was intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-21, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (GB 2,040,790) in view of Banks-Sills (International Journal of Fracture, Vol. 182, (2013), pp. 187-207)
As to claim 11, Buckley teaches a method for manufacturing a tubular composite comprising:

	laying up a second stack (Fig. 3, item 17) of composite fabric layers (page 1, lines 96-115) around the first stack after the first stack was laid around the mandrel (inherent),
	curing the stacks of composite fabric layers to form the tubular composite (page 3, lines 89-90).
	Buckley is silent to the first stack of woven composite fabric layers having a first single axis of orientation and the second stack of woven composite fabric layers having a second single axis of orientation and the first single axis of orientation being different than the second single axis of orientation.
	However, Banks-Sills teaches that it is known to provide a multi-directional woven (Abstract) composite by providing a first woven layer with a first single axis of orientation (Page 192, Section 4, 0/90 layer) and a second woven layer with a second single axis of orientation (page 192, Section 4, +45/-45 layer) different from the first single axis of orientation.  In the combination between Banks-Sill and Buckley, one practicing the Buckley process would have found it obvious to provide the layers of the first stack (13) with a first single axis of orientation consistent with Banks-Sill’s first woven layer, and provide the layers of the second stack (17) with a second single axis of orientation consistent with Banks-Sill’s second woven layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Banks-Sills axes of orientation into the Buckley stacks (13 and 17) because this would provide balanced properties in the plane of the composite, higher impact resistance and higher out-of-plane strength (page 188, left column) than unidirectional composites.
As to claim 14, the Buckley article could be used as a spar for an aerodynamic component.  As to claim 15, although Buckley appears to be silent to any particular fiber, As to claim 16, although Buckley appears to be silent to any particular fiber, Banks-Sills teach carbon (Abstract) which would have been obvious as an interchangeable substitute for the fiber materials in Buckley.  As to claims 17-19, because Banks-Sills teaches a composite with a first woven layer with a first single axis of orientation at 0/90 (Page 192, Section 4, 0/90 layer) and a second woven layer with a second single axis of orientation at +45/-45 (page 192, Section 4, +45/-45 layer), these angles are interpreted to meet the claim in light of Fig. 3 of the instant application.  As to claim 20, Banks-Sills teaches a composite with a first woven layer with a first single axis of orientation at 0/90 (Page 192, Section 4, 0/90 layer) which would parallel to the spanwise axis and the second woven layer with a second single axis of orientation at +45/-45 (page 192, Section 4, +45/-45 layer), these angles are interpreted to meet the claim in light of Fig. 3 of the instant application.  
As to claim 21, Buckley teaches a method for manufacturing a tubular composite comprising:
laying up a first stack (preform in Fig. 5) of composite fabric layers (13);
	laying up a second stack (Fig. 3, item 17) of composite fabric layers (page 1, lines 96-115) around the first stack after the first stack was laid around the mandrel (inherent),
	curing the stacks of composite fabric layers to form the tubular composite (page 3, lines 89-90).
	Buckley is silent to the first stack of woven composite fabric layers having a first on-axis or off-axis orientation and the second stack of woven composite fabric layers having a second on-axis or off-axis orientation and the second axis of orientation being different than the first single axis of orientation.

It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Banks-Sills axes of orientation into the Buckley stacks (13 and 17) because this would provide balanced properties in the plane of the composite, higher impact resistance and higher out-of-plane strength (page 188, left column) than unidirectional composites.
As to claim 24, the Buckley article could be used as a spar for an aerodynamic component.  As to claim 25, although Buckley appears to be silent to any particular fiber, Banks-Sills teach carbon (Abstract) which would have been obvious as an interchangeable substitute for the unknown materials in Buckley.  As to claim 26, in view of Banks-Sills, one would have found it obvious to use the same composite material.  As to claims 27-29, because Banks-Sills teaches a composite with a first woven layer with a first single axis of orientation at 0/90 (Page 192, Section 4, 0/90 layer) and a second woven layer with a second single axis of orientation at +45/-45 (page 192, Section 4, +45/-45 layer), these angles are interpreted to meet the claim in light of Fig. 3 of the instant application.  As to claim 30, Banks-Sills teaches a composite with a first woven layer with a first single axis of orientation at 0/90 (Page 192, Section 4, 0/90 layer) which would parallel to the spanwise axis and the second woven layer with .  

Allowable Subject Matter
Claims 12, 13, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited references above simply do not have the features of claims 12 and 22 that require additional stacks of composite fabric with the claimed alternating orientation.

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. On page 8, Applicant argues that Buckley does not teach circumferentially laying up a first stack all the way around a mandrel.  The Examiner notes that layers 13 are wound entirely around mandrel 10 and are depicted as a stack.  At most, this pertains to an obvious difference in the order of steps (applying two as a stack instead of one and then another), and Applicant’s arguments do not appear to point to any different result achieved by applying Buckley’s layers 13 in one step versus two.  The Examiner has considered the argument on the bottom of page 8 that Buckley wraps each layer “once”.  However, the Buckley figures show that each of the plies in Buckley’s item 13 goes all the way around the mandrel, and it appears that is all that is required to meet the claim.  Applicant’s argument, therefore, does not appear commensurate with the scope of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742